DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. 

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2 and 4-6 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Otsuka et al. (US20170288507, “Otsuka”) .
The applied reference has a common joint inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.

Re claim 1, Otsuka discloses a motor, comprising: 
a ring-shaped stator 12 (figs 1 &  4, para [0029] & [0049]-[0050], note: employing embodiment of figs 4-6 for rejection but has similar structure to embodiment of figs 1-3 except for the addition of 88); 
a rotor 14 (figs 1 & 4, para [0030]) that includes a roofed circular-tube-shaped rotor housing 30 configured to house the stator 12 (figs 1 & 4, para [0030]); 

a center piece 20 (figs 1 & 4, para [0028]) that includes a plate-shaped section 42 (figs 1 & 4, para [0034]) opposing the flange section 40 (figs 1 & 4), and that is configured to support the motor holder 18 and the stator 12 (figs 1 & 4, para [0034]); 
a cooling air flow path 83 (figs 1 & 4, para [0034] & [0052]) that is formed between the flange section 40 and the plate-shaped section 42 so as to extend along a radial direction of the flange section 40 (figs 1 & 4-5, para [0028], [0034] & [0052]), and that includes a cooling air entry port 74 (figs 1 & 4-5, para [0032] & [0053]) at an outer peripheral side of the flange section 40 (figs 1 & 4-5) and a cooling air discharge port  (figs 4-5 & below, para [0044] & [0046], opening formed by 84 & 42) at an inner peripheral side of the flange section 40 (figs 1 & 4-5); 
a heat sink 58 (figs 1 & 4, para [0038] & [0050]) that includes a heat dissipation section 58b (figs 1 & 4, para [0038]) projecting from the plate-shaped section 42 toward the flange section 40 (figs 1 & 4) so as to be disposed in the cooling air flow path 83 (figs 1 & 4, para [0043]); 
a flow rectification section 88 (figs 4-5, para [0050], rectifies the flow toward heat dissipation section 58b) that includes a cooling air flow rectification face 88a (figs 4-5, para [0050]) extending along the cooling air flow path 83 so as to oppose a top of the 
a bulk reduction section (figs 4-7, para [0051], includes indention 90 in fig 6 or large dimples 70 above 88 in fig 7) that is formed between the cooling air flow rectification face 88a and a face of the flange section 40 at an opposite side from the plate-shaped section 42 (figs 6, 4 & below).

    PNG
    media_image1.png
    640
    593
    media_image1.png
    Greyscale

Re claim 2, Otsuka disclose claim 1 as discussed above and further discloses an upstand wall portion 84 (figs 4-5, para [0044]) that projects perpendicularly from the flange section 40 toward the plate-shaped section 42 (figs 4-5) so as to form the cooling air discharge port between the upstand wall portion 84 and the plate-shaped section 42 (figs 4-5 & above for claim 1).
Re claim 4, Otsuka disclose claim 1 as discussed above and further discloses the flow rectification section 88 protrudes from the flange section 44 toward the heat dissipation section 58b (fig 4); and the bulk reduction section includes a cavity 90 formed in an inner portion of the flow rectification section (fig 6, para [0051]).
Re claim 5, Otsuka disclose claim 1 as discussed above and further discloses the bulk reduction section includes a space (fig 6, para [0051], space formed by 90) that is formed between the flange section 40 and the cooling air flow rectification face 88a (figs 4 & 6) such that the flow rectification section 88 is formed in a plate shape extending along the cooling air flow path 83 (figs 4, & below, since 90 is formed inside 88 a plate shape is formed as indicated by the dash line in the annotated fig below).

    PNG
    media_image2.png
    588
    403
    media_image2.png
    Greyscale


Re claim 6, Otsuka disclose claim 1 as discussed above and further discloses the flange section 40 is formed with a plurality of dimples 70 (figs 6-7, para [0031]) that are arrayed in a circumferential direction and in the radial direction of the flange section 40 (figs 6-7, para [0031]), and that each open onto the face of the flange section 40 at the opposite side from the plate-shaped section 42 (figs 6-7); and of the plurality of dimples 70, the bulk reduction section includes a dimple formed at a position overlapping with the flow rectification section 88 as viewed along a plate thickness direction of the flange section 40 (figs 6-7, para [0051]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Noda (JP2015057014, “Noda”, using machine translation) in view of Takahashi (JP2002112504, “Takahashi”, using machine translation).
Re claim 1, Noda discloses a motor, comprising: 
a ring-shaped stator 12 (fig 1, pg 2, lns 9-11); 
a rotor 14 that includes a roofed circular-tube-shaped rotor housing 30 (fig 1, pg 2, lns 11-14) configured to house the stator 12 (fig 1, pg 2, lns 11-14); 
a motor holder 18 (fig 1, pg 2, lns 16-19) that is formed in an annular plate shape with a plate thickness direction along an axial direction of the rotor housing 30 (fig 1, axial direction w/ respect to the axis of shaft 36), the motor holder 18 including a flange section 40 (fig 1, pg 2, lns 16-19) disposed such that the rotor housing 30 is rotatable at an inner side of the flange section 40 (fig 1); 
a center piece 20 (fig 1, pg 2, lns 20-22) that includes a plate-shaped section 42 (fig 1, pg 2, lns 20-22) opposing the flange section 40 (fig 1), and that is configured to support the motor holder 18 and the stator 12 (fig 1, pg 2, lns 37-32); 
a cooling air flow path 82 (fig 1, pg 3, lns 13-21) that is formed between the flange section 40 and the plate-shaped section 42 (fig 1) so as to extend along a radial direction of the flange section 40 (fig 1, radial direction with respect to axis of shaft 36), and that includes a cooling air entry port 76 (fig 1, pg 3, lns 10-21) at an outer peripheral side of the flange section 40 (fig 1) and a cooling air discharge port (figs 1 & below) at an inner peripheral side of the flange section 40 (figs 1 & below); 
a heat sink 58 (fig 1, pg 2, lns 39-44) that includes a heat dissipation section 60 (fig 1, pg 2, lns 39-44) projecting from the plate-shaped section 42 toward the flange section 40 (fig 1, pg 2, lns 39-44) so as to be disposed in the cooling air flow path 82 (fig 1).

    PNG
    media_image3.png
    269
    509
    media_image3.png
    Greyscale

Noda discloses claim 1 except for:
a flow rectification section that includes a cooling air flow rectification face extending along the cooling air flow path so as to oppose a top of the heat dissipation section at a close distance, and that is integrally formed with the flange section; and 
a bulk reduction section that is formed between the cooling air flow rectification face and a face of the flange section at an opposite side from the plate-shaped section.
Takahashi discloses a flow rectification section (figs 1-3, pg 5, lns 19-25, includes portions of 1 w/ 44 & 45) that includes a cooling air flow rectification face (figs 1-2 & below, surface of flow rectification section facing air flow path 5) extending along the cooling air flow path 5 (figs 1 & 3, pg 4, lns 9-15) so as to oppose a top of the heat dissipation section 31a (figs 1-3, pg 3, lns 44-52) at a close distance (figs 1, 3 & below), and that is integrally formed with the flange section (figs 1-3 & below, pg 1, lns 19-20, flange section portion of 1 indicated below); and 
a bulk reduction section (figs 1 & below, recessed portion of 1 to form 44 & 45 indicated below) that is formed between the cooling air flow rectification face (figs 1 & below) and a face of the flange section at an opposite side from the plate-shaped section 30 (figs 1 & below, pg 4, lns 5-7).

    PNG
    media_image4.png
    312
    492
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    430
    499
    media_image5.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the flange section of Noda with a flow rectification section that includes a cooling air flow rectification face extending along the cooling air flow path so as to oppose a top of the heat dissipation section at a close distance, and that is integrally formed with the flange section; and a bulk reduction section that is formed between the cooling air flow rectification face and a face of the flange section at an opposite side from the plate-shaped section, as disclosed by Takahashi, in order to direct the cooling air to the heat dissipation section in a reduced ventilation resistance manner, as taught and demonstrated by Noda (pg 5, lns 19-22).
Re claim 4, Noda in view of Takahashi disclose claim 1 as discussed above. Noda is silent with respect to the flow rectification section protrudes from the flange section toward the heat dissipation section; and the bulk reduction section includes a cavity formed in an inner portion of the flow rectification section.
Takahashi discloses the flow rectification section protrudes from the flange section toward the heat dissipation section 31a (figs 1, 3 & above for claim 1); and the bulk reduction section includes a cavity formed in an inner portion of the flow rectification section (figs 1 & 3, above for claim 1 & below).

    PNG
    media_image6.png
    438
    552
    media_image6.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the bulk reduction section and the flow rectification section of Noda in view of Takahashi so the flow rectification section protrudes from the flange section toward the heat dissipation section; and the bulk reduction section includes a cavity formed in an inner portion of the flow rectification section, as disclosed by Takahashi, in order to direct the cooling air to the heat dissipation section in a reduced ventilation resistance manner, as taught and demonstrated by Noda (pg 5, lns 19-22).
Re claim 5, Noda in view of Takahashi disclose claim 1 as discussed above. Noda is silent with respect to the bulk reduction section includes a space that is formed between the flange section and the cooling air flow rectification face such that the flow rectification section is formed in a plate shape extending along the cooling air flow path.
Takahashi discloses the bulk reduction section includes a space (figs 1 & 3, above for claim 1 & below) that is formed between the flange section and the cooling air flow rectification face such that the flow rectification section is formed in a plate shape extending along the cooling air flow path (figs 1 & 3, above for claim 1 & below).

    PNG
    media_image7.png
    438
    597
    media_image7.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the bulk reduction section and the flow rectification section of Noda in view of Takahashi so the bulk reduction section includes a space that is formed between the flange section and the cooling air flow rectification face such that the flow rectification section is formed in a plate shape extending along the cooling air flow path, as disclosed by Takahashi, in order to direct the cooling air to the heat dissipation section in a reduced ventilation resistance manner, as taught and demonstrated by Noda (pg 5, lns 19-22).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Noda in view of Takahashi and in further view of Fuji et al. (JP11332200, “Fuji”, using machine translation).
Re claim 2, Noda in view of Takahashi disclose claim 1 as discussed above. Noda is silent with respect to an upstand wall portion that projects perpendicularly from the flange section toward the plate-shaped section so as to form the cooling air discharge port between the upstand wall portion and the plate-shaped section.
Fuji discloses an upstand wall portion 26b (figs 1-2a, pg 7, lns 5-9) that projects perpendicularly from the flange section 1 (figs 1-2a) toward the housing 18 (fig 1, pg 5, lns 26-31) so as to form the cooling air discharge port 27 (figs 1-2a, pg 5, lns 29-31) between the upstand wall portion 26b and the housing 18 (figs 1-2a).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the flange portion of Noda in view of Takahashi with an upstand wall portion that projects perpendicularly from the flange section toward the plate-shaped section so as to form the cooling air discharge port between the upstand wall portion and the plate-shaped section, as disclosed by Fuji for the upstand wall portion and housing, in order to prevent water from entering the motor, as taught by Fuji (fig 2a, pg 7, lns 5-9).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Otsuka in view of Bunker et al. (US20020084703, “Bunker”).
Re claim 3, Otsuka disclose claim 1 as discussed above and further discloses the flow rectification section 88 protrudes from the flange section 40 toward the heat dissipation section 58b (figs 4-5).
 Otsuka is silent with respect to the bulk reduction section includes a groove that opens onto the cooling air flow rectification face and extends along the cooling air flow path.
Bunker discloses providing grooves 70 (figs 6-7, para [0026]) in a surface 72 that extends along the cooling air flow path (figs 6-7, para [0026], cooling air flow path between spacer blocks 68).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the cooling air rectification face of Otsuka to include a groove that extends along the cooling air flow path, as disclosed by Bunker, in order to improve heat transfer performance, as taught by Bunker (para [0051]).
It is pointed out that Otsuka in view of Bunker discloses the bulk reduction section includes the groove that opens onto the cooling air flow rectification face, since applicant discloses the bulk reduction section 96 includes grooves 98 and dimples 74a (figs 3-4, pg 10, para [0052], last four lines) showing that bulk reduction section can include two portions that are on opposite sides of the flange portion 42. In a similar manner Otsuka in view of Bunker disclose forming 90 or 70 on one side of the flange portion 40 (Otsuka, figs 4 & 6-7) and the air flow rectification face 88a on the opposite side of the flange portion 40 (figs 4-5). Bunker teaches forming the grooves 70 in the surface 72, so Otsuka in view of Bunker disclose the groves open onto the air flow rectification face 88a since the grooves are formed in the cooling air rectification face. 
 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Noda in view of Takahashi and in further view of Jeon (KR20000044144, “Jeon”, using machine translation).
Re claim 6, Noda in view of Takahashi disclose claim 1 as discussed above. Noda is silent with respect to the flange section is formed with a plurality of dimples that are arrayed in a circumferential direction and in the radial direction of the flange section, and that each open onto the face of the flange section at the opposite side from the plate-shaped section; and of the plurality of dimples, the bulk reduction section includes a dimple formed at a position overlapping with the flow rectification section as viewed along a plate thickness direction of the flange section.
Jeon discloses the surface below the fan 30 (figs 1-2, pg 3, lns 10-12 & lns 29-32, surface of 10) is formed with a plurality of dimples 20 (figs 1-2, pg 3, lns 23-32) that are arrayed in a circumferential direction and in the radial direction of the surface (fig 1). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the flange section of Noda in view of Takahashi so the flange section is formed with a plurality of dimples that are arrayed in a circumferential direction and in the radial direction of the flange section, as disclosed by Jeon for a surface facing the fan, in order to stabilize the turbulence of the fan air flow, as taught by Jeon (pg 3, lns 29-32).
It is pointed out that Noda in view of Takahashi and Jeon disclose: 
the dimples each open onto the face of the flange section at the opposite side from the plate-shaped section, since Noda discloses the face of the flange 40 on the opposite side from the plate-shaped section 42 faces the fan 64 (fig 1); and 
of the plurality of dimples, the bulk reduction section includes a dimple formed at a position overlapping with the flow rectification section as viewed along a plate thickness direction of the flange section, since Takahashi discloses the bulk reduction section overlaps with the flow rectification section (fig 1 & above for claim 1); and Jeon discloses providing the dimples 20 along the entire surface of 10, resulting in the bulk reduction section of Noda in view of Takahashi and Jeon with at least one dimple, since the bulk reduction section faces the fan.

Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC JOHNSON whose telephone number is (571)270-5715.  The examiner can normally be reached on Mon-Fri 8:30-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571)272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERIC JOHNSON/Examiner, Art Unit 2834